Siebeceeb, J.
It is well established that contracts imposing reasonable restraint upon tbe right to exercise one’s calling, trade, or profession are valid. This doctrine has been applied and upheld in this state under the varying facts and circumstances disclosed by the following eases: Fairbank v. Leary, 40 Wis. 637; Washburn v. Dosch, 68 Wis. 436, 32 N. W. 551; Richards v. American D. & S. Co. 87 Wis. 503, 58 N. W. 787; Palmer v. Toms, 96 Wis. 367, 71 N. W. 654; Tecktonius v. Scott, 110 Wis. 441, 86 N. W. 672; Cottington *614v. Swan, 128 Wis. 321, 107 N. W. 336; My Laundry Co. v. Schmeling, 129 Wis. 597, 109 N. W. 540.
Tbe terms of tbe agreement of these parties restrain defendant from practicing bis profession in “Appleton or vicinity” unless be enters into partnership with tbe plaintiff for that purpose or purchases plaintiff’s professional business. Tbe significance of tbe word “vicinity” in such contract is to be ascertained from tbe intent of tbe parties to tbe contract in tbe light of tbe facts and circumstances of tbe transaction. Burton v. Douglass, 141 Wis. 110, 123 N. W. 631. It appears that tbe defendant reopened tbe practice of bis profession in tbe city of Appleton, which is specifically forbidden by tbe contract. Courts have sustained as valid agreements of this kind without limitation as to time in specified localities. See agreements in restraint of trade, 9 Cyc. 527, paragraph (4) and note, Restraint Limited as to Space but Unlimited as to Time; also 6 Ruling Case Law, sec. 205. Tbe restraint in this agreement to tbe effect that defendant was not to practice bis profession or calling in “Appleton or vicinity” is reasonable and valid within tbe doctrine adhered to in tbe adjudications of this and other states.
By the GouH. — Tbe order appealed from is affirmed.